Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 06, 2014

The Court of Appeals hereby passes the following order:

A15D0047. LORNA NEMBHARD v. JP MORGAN CHASE BANK, N.A., et al.

      On September 9, 2014, Lorna Nembhard filed this application for discretionary
appeal seeking review of the trial court’s July 10, 2014 order granting JP Morgan
Chase Bank’s motion to dismiss her pro se complaint. Although it appears from the
scant materials before us that the trial court’s order is a directly appealable final
judgment, see OCGA § 5-6-34 (a), we lack jurisdiction to consider Nembhard’s
application because it is untimely.
      Ordinarily, if a party applies for discretionary review of a directly appealable
order, we grant the application under OCGA § 5-6-35 (j). To fall within this general
rule, however, the application must be filed within 30 days of entry of the order to be
appealed. See OCGA § 5-6-35 (d) & (j); Hill v. State, 204 Ga. App. 582 (420 SE2d
393) (1992). The requirements of OCGA § 5-6-35 are jurisdictional, and this Court
cannot accept an application for appeal not made in compliance therewith. See Boyle
v. State, 190 Ga. App. 734 (380 SE2d 57) (1989). Because Nembhard filed her
application 61 days after entry of the order she seeks to appeal, the application is
untimely, and it is hereby DISMISSED for lack of jurisdiction.
                                        Court of Appeals of the State of Georgia
                                                                             10/06/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.